Citation Nr: 1044199	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-26 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to June 1985. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for sleep apnea.  The Veteran 
disagreed, and this matter is properly before the Board for 
adjudication.

The Veteran appeared and gave testimony before the Board in 
September 2010.  A transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was diagnosed with sleep apnea in 1998.  At the Board 
hearing in September 2010, the Veteran and his wife testified 
that he began to have symptoms of sleep apnea in 1969, while 
serving on active duty.  In January 2003, the Veteran underwent a 
VA examination, and the examiner concurred with the diagnosis of 
sleep apnea.  However, the Veteran's claims file was not 
available for review, and the examiner did not render a nexus 
opinion as to whether the sleep apnea is related to an in-service 
event or injury.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to assist the Veteran in providing a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The 
Board finds that a medical opinion is necessary to determine 
whether there is a nexus between the Veteran's sleep apnea and 
his active service.  Thus the Board finds that the claim for 
service connection for sleep apnea must be remanded so that a 
medical opinion that speaks to the issue of the cause of 
disability may be rendered pursuant to 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for the appropriate 
VA examination.  The claims folder must be 
made available to the examiner.  All 
indicated tests and studies should be 
accomplished and the findings reported in 
detail.  The examiner should take a 
detailed medical history from the Veteran.  
The examiner is requested to review the 
records and the examiner should 
specifically indicate whether the Veteran 
has a current diagnosis of sleep apnea.  
The examiner should render and an opinion 
as to whether it is as least as likely as 
not that any currently diagnosed sleep 
apnea had its onset during active service 
or is otherwise related to service.  A 
complete rationale must be provided for 
each opinion expressed.  If the examiner 
is unable to provide an opinion, he/she 
should specifically state why an opinion 
cannot be expressed.

2.	Then review the claims file to ensure that 
all of the foregoing requested development 
is completed, and arrange for any 
additional development indicated.  Then 
readjudicate the remaining claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


